Citation Nr: 1046368	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-03 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected psychiatric disability.

3.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected cervical spine disability.

4.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected thoracolumbar disability.

5.  Entitlement to an evaluation in excess of for the service-
connected right knee arthritis disability.

6.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected right knee instability disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from April 1975 to September 1980, when he was medically 
discharged.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, a videoconference hearing was held between the 
above RO and the Board in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  In connection with that 
videoconference hearing, the appellant submitted additional 
evidence concerning his claims.  This evidence consisted of 
copies of medical records from his private treating health care 
providers.  The appellant has submitted a written waiver of 
initial review of that evidence by the RO.  Therefore referral to 
the RO of the evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The appellant has appealed the initial rating that was assigned 
for his psychiatric disability when service connection was 
granted in a November 2004 rating action.  The appellant is, in 
effect, asking for a higher rating effective from the date 
service connection was granted (February 23, 2004).  
Consequently, the Board will consider the entire time period in 
question, from the original grant of service connection to the 
present, for the psychiatric disability on appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's current bilateral hearing loss is related to his 
service or to any event therein.

2.  Throughout the rating period on appeal, the Veteran's major 
depressive disorder has been manifested by symptoms including 
difficulty sleeping, depression, problems with his anger and 
irritability, mild memory impairment and decreased motivation, 
interest and mood.  The psychiatric disability has been 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, but not reduced reliability and 
productivity.

3.  Since August 2004, the Veteran's clinical Global Assessment 
of Functioning scores have ranged from 48 to 58.

4.  Throughout this appeal, the appellant's cervical spine 
disability has not been manifested by ankylosis of the cervical 
spine or forward flexion limited to 15 degrees or less.

5.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
productive of any incapacitating episodes.

6.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
manifested by any objectively demonstrated myopathy, 
radiculopathy, or neuropathy that resulted in disability 
analogous to mild incomplete paralysis of any nerve.

7.  Throughout this appeal, the appellant has not demonstrated 
ankylosis of the thoracolumbar spine, nor has he demonstrated 
forward flexion limited to 30 degrees or less.  He has not 
demonstrated muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

8.  There is no evidence of ankylosis of the right knee.

9.  Throughout this appeal, there is no evidence of limitation of 
flexion to 30 degrees or of limitation of extension to 15 degrees 
in the right knee.

10.  There is no evidence of impairment of the right tibia or 
fibula, and the appellant has not had any knee replacement 
surgery.

11.  Throughout this appeal, moderate lateral instability or 
subluxation has not been clinically demonstrated in the 
appellant's right knee.

12.  Based on the clinical findings of record, the right knee 
surgical scarring is tender to palpation.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial evaluation in excess of 30 
percent for the psychiatric disability have not been met at any 
time.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.22, 4.114, Diagnostic Code 9434 
(2010); Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The criteria for an evaluation in excess of 20 percent have 
not been met for the appellant's cervical spine disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

4.  The criteria for an evaluation in excess of 20 percent have 
not been met for the appellant's lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

5.  The criteria for an evaluation in excess of 10 percent have 
not been met for the appellant's right knee arthritis disability.  
38 U.S.C.A. §§ 1155, 5102, 5103(a), 5103A, 5107 (West 2002 & Supp 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5055, 
5256-5263 (2010).

6.  The criteria for an evaluation in excess of 10 percent for 
the right knee dislocation/subluxation disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5257 
(2010)

7.  The criteria for a separate compensable evaluation of 10 
percent, but no more, are met for the residual surgical scarring 
of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 
4.118, Diagnostic Codes 7801-7805 (2010); Esteban v. Brown, 
6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

The appellant's psychiatric disability increased rating claim 
arises from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven.  As a 
result, no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the appellant's other claims, in April 2005, prior to 
the promulgation of the June 2005 rating action that, in part, 
denied the appellant's claim of entitlement to service connection 
for hearing loss, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his hearing 
loss claim and its duty to assist him in substantiating his 
service connection claim under the VCAA.  Likewise, in August 
2004, prior to the promulgation of the November 2004 rating 
action, VA sent the appellant a letter informing him of the types 
of evidence needed to substantiate his increased rating claims 
and its duty to assist him in substantiating his increased rating 
claims under the VCAA.  The letters informed him that VA would 
assist him in obtaining evidence necessary to support his claims, 
such as medical records, records from other Federal agencies, 
etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, only some of the 
appellant's service treatment records (STRs) have been associated 
with the claims file.  In cases where a veteran's service medical 
treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist a veteran in 
developing facts pertinent to his claim in a case where service 
records are presumed destroyed includes the obligation to search 
for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  No other documents in addition to the records 
already in evidence were found by the RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records would, if 
they still existed, necessarily support the appellant's claim.  
Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when a veteran's medical 
records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to a veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate 
that most of the appellant's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.

On the other hand, VA reviewed the appellant's separation 
examination records.  Social Security Administration (SSA) 
records have been included in the claims file.  Private and VA 
medical treatment records have been associated with the claims 
file and reviewed.  Additionally, post-service military facility 
outpatient medical treatment records have been associated with 
the claims file.  The appellant and his spouse provided testimony 
during the April 2010 Board videoconference hearing.  The 
appellant was afforded VA medical examinations in December 2003, 
May 2004, August 2004, October 2004, April 2005, May 2005, May 
2006, January 2007, and August 2009.  

A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each 
one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
appellant's prior medical records.  The examinations included 
reports of the symptoms for the claimed hearing loss, as well as 
for the psychiatric, cervical spine, thoracolumbar spine, right 
knee arthritis and right knee instability disabilities and 
demonstrated objective evaluations.  The psychiatric examiners 
were able to assess and record the condition of the appellant's 
depressive symptomatology.  The medical examiners were able to 
assess and record the condition of the appellant's hearing loss, 
cervical spine, thoracolumbar spine and right knee.  

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiners failed to address the clinical significance of the 
appellant's claimed conditions.  Further, the VA examination 
reports addressed the applicable rating criteria.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the rating decisions, along with the December 2005 
Statement of the Case (SOC) and the various Supplemental SOC 
(SSOCs) issued in July 2005, and January 2010, explained the 
basis for the RO's actions, and provided him with opportunities 
to submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The July 2008 and July 2009 letters from the RO contained the 
information required by Dingess. 

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for service connection for hearing loss, as well as for 
increased evaluations for psychiatric, neck, lower spine and knee 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to each claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Claim for Service Connection

The appellant contends that his current hearing had its onset 
during his active military service.  He testified during his 
April 2010 videoconference hearing that he felt that his hearing 
got worse while he was on active duty.  He further testified 
that, in January 1983, a .45 was fired next to his ear without 
hearing protection.  His wife testified that they had been 
married since 1975, and that after the incident with the .45 that 
the appellant's hearing came back.  She said that she noticed 
that the appellant had hearing loss maybe three years after his 
separation from service.

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores utilizing 
recorded Maryland CNC word lists are less than 94 percent.  
38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at 
a veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he or 
she may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  The Court held that the threshold for 
normal hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  The Court further held that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Review of the appellant's service medical treatment records 
reveals a notation of an ear injury (acoustic trauma to the left 
ear in January 1983.  The appellant underwent a physical 
evaluation board (PEB) examination in June 1985; audiometric 
testing was part of the examination.  The puretone threshold 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
5
5
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  

A May 2006 clinic note from the Wilford Hall Medical Center 
indicates that the appellant reported an increased difficulty 
understanding speech, the left ear worse than the right.  He 
described this problem as occurring for several months.  He was 
noted to have a positive history for noise exposure in service 
more than 20 years before.  There was no mention of the etiologic 
cause for the appellant's complained-of hearing difficulties.

The appellant underwent a VA audiometric examination in January 
2007; the examiner reviewed the claims file.  The appellant 
complained of hearing difficulty in both ears.  He described the 
hearing problems as developing gradually since service.  He was 
noted to have been an air defense artilleryman.  The appellant 
reported exposure to gun fire, aircraft noise, diesel track 
vehicle noise, Vulcan weapon system noise and loud sirens.  He 
denied any excess noise exposure since service.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
60
80
LEFT
50
55
60
80
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 70 percent in the left ear.

The VA audiologist, after reviewing the claims file and examining 
the appellant, opined that it was not at least as likely as not 
that the appellant's hearing loss was due to noise exposure from 
service.  The examiner stated that the appellant's 1985 
separation examination had indicated normal puretone thresholds 
from 500 hertz through 6000 hertz in each ear.

In April 2010, the appellant submitted a copy of a report from 
McLean Audiology.  The November 2006 report consisted of an 
audiogram chart indicating hearing loss at thresholds from 250 
hertz to 800 hertz bilaterally.  The private audiologist did not 
render any opinion as to the etiology of the appellant's current 
bilateral sensorineural hearing loss.

Affording the Veteran the benefit of the doubt, the Board 
concedes that he experienced noise exposure during his active 
service, including the January 1983 left ear acoustic trauma.  
However, in order to establish service connection for hearing 
loss, the appellant must still show that the disability is 
related to the noise exposure during his active service.  There 
is no competent evidence in the record that suggests a 
relationship between the Veteran's current hearing loss and any 
incident of his active military service.  

Service connection may be granted when the evidence establishes a 
medical nexus between active duty service and current complaints.  
The Board finds that the preponderance of the competent evidence 
is against a finding of a nexus between the Veteran's bilateral 
hearing loss and his active service, despite his contentions to 
the contrary.  In that regard the Board finds substantially 
probative the January 2007 medical opinion undertaken 
specifically to address the matter on appeal; this negative 
opinion is not contradicted by any other medical evidence of 
record.

Further, with respect to presumptive service connection, the 
evidence does not show that hearing loss was manifested to a 
compensable degree within a year of the Veteran's discharge from 
service in 1985.  The first evidence in the record of hearing 
loss is in 2006.  Accordingly, service connection is not 
warranted on a presumptive basis for the appellant's active duty.

The Board has considered the appellant's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and his military service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by 
the appellant that he has bilateral sensorineural hearing loss 
that is related to his military service.  It is true that a 
veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as noted by the 
Court in Hensley, supra, hearing loss is measurable by objective 
testing.  Furthermore, such testing requires specialized 
equipment and training for a determination as to decibel levels 
at specific frequencies, as well as Maryland CNC testing, and is 
therefore not susceptible to lay opinions on the severity of 
hearing loss.  While the appellant is competent to say that he 
experienced hearing problems in his ears while in service and 
presently, he does not have the expertise to state that he met 
the requirements of 38 C.F.R. § 3.385; audiometric testing would 
be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 
2009).  The same hold true for the appellant's spouse.  Thus, the 
Board cannot give decisive probative weight to the opinions of 
the appellant and his wife as to the severity of his claimed 
hearing loss, because they are not qualified to offer such 
opinions. 

Therefore, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for right 
and left ear hearing loss.  As such, the evidence is insufficient 
to support a grant of service connection for hearing loss in 
either ear.  For the above reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
bilateral hearing loss claim.  Because the preponderance of the 
evidence is against the bilateral hearing loss service connection 
claim, the benefit of the doubt doctrine does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Claims for Increased Ratings

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the appellant's service 
medical treatment records; the report of the VA medical 
examination conducted in September 2004; and various written 
statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence of record 
contains factual findings that demonstrate distinct time periods 
in which the claimant's service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of which 
had a rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

1. Psychiatric disability

Entitlement to service connection for major depressive disorder 
was granted in a November 2004 rating action; the RO assigned an 
initial evaluation of 30 percent, effective from February 23, 
2004.  The appellant maintains that he is entitled to a higher 
initial evaluation for his psychiatric disability on appeal.  He 
contends that his psychiatric symptomatology reflects a greater 
degree of severity.  The appellant testified at his April 2010 
videoconference hearing that the majority of his depression is 
from chronic pain.  He said that he used sleep medication because 
he had trouble sleeping.  He also stated that his dosage of 
Prozac had been increased.  The appellant testified that he 
experienced diminished concentration, sadness, anger, insomnia, 
diminished energy, feelings of hopelessness and avoidance of 
stress.  His wife testified that the appellant has low self 
esteem and that he did not want to be around people.  She said 
that he was moody and that his depression was severe.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 30 percent evaluation will be 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, will be rated as 
100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-illness 
and a 51-60 rating indicates moderate difficulty in social, 
occupational or school functioning.  The DSM-IV describes a GAF 
score of 51 to 60 as reflecting a moderate level of impairment, 
e.g., flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or school 
functioning, e.g., having few friends or having conflicts with 
peers or co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 
is defined as 'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).'"  Between August 2004 and 
August 2009, the appellant's GAF score ranged from 48 to 58.

Review of the evidence of record reveals that the appellant 
underwent a VA psychiatric examination in August 2004; he 
complained of insomnia due to thinking and worrying.  He also 
reported feelings of stress, anger, sadness and hopelessness.  He 
said that he had passive thoughts of suicide, as well as poor 
concentration, poor energy and difficulty controlling worry.  He 
also said that he was easily distracted, that he wanted to be 
alone, that he avoided his family and that he had a poor appetite 
at times.  The appellant reported that he was taking Paxil 
without relief and that he had not had any psychiatric treatment 
during the prior year.  He also reported drinking approximately 
48 beers per week.  On mental status examination, the appellant's 
appearance and hygiene were appropriate.  The appellant's 
behavior was appropriate with a depressed mood.  He denied panic 
attacks and homicidal ideation.  The examiner noted that the 
appellant had no delusion history and no hallucination history.  
Obsessive rituals were absent.  The appellant had passive 
thoughts of death with no plan or intent.  His thought processes 
were appropriate and his judgment was not impaired.  His abstract 
thinking was normal.  He exhibited mild memory impairment.  

The examiner stated that the appellant's depression did not 
affect his ability to function independently and effectively.  
The examiner rendered a diagnosis of major depressive disorder, 
recurrent and moderate.  The examiner assigned a GAF score of 58 
on Axis V.  The examiner concluded that the appellant had 
difficulty establishing and maintaining effective work and social 
relationships because of a lack of interest and low energy.  The 
appellant had no difficulty understanding commands.  The examiner 
noted that the appellant occasionally had some interference in 
performing his activities of daily living because of depression, 
lack of energy and insomnia.  

The appellant underwent another VA psychiatric examination in May 
2005; the examiner reviewed the appellant's medical records.  The 
appellant complained of problems with depression and reported 
starting treatment with a psychologist 19 months prior.  He said 
that his problems were worse since the accidental death of his 
sister two months before.  The appellant complained of problems 
sleeping, daily feelings of sadness, poor energy and conflict in 
his marriage.  He said that his ability to perform daily 
functions was limited by pain and motivation problems.  He 
reported increasing drinking for pain management and said that he 
was taking Paxil.  He denied receiving any in-patient hospital 
psychiatric treatment or emergency room psychiatric treatment.  
He said that he was currently working on an on-line course 
program four to seven hours per day.  He reported preferring to 
avoid people, although he also reported having good relationships 
with his spouse and adult children.  He also reported having 
panic attacks manifested by chest pain and hyperventilation as 
often as ten times per month; he said that since his knee 
surgery, these had gotten better over the past two years.  There 
was no history of delusions or hallucinations and no current 
occurrences.  The appellant had a depressed mood; he had no 
difficulty understanding commands.  There were no obsessional 
rituals and his thought processes were appropriate; his judgment 
was not impaired.  No suicidal or homicidal ideation was present.  
There was a mild memory impairment.  The examiner assigned a GAF 
score of 55 on Axis V.  The examiner concluded that the appellant 
was able to establish and maintain effective work and social 
relationships.   because of a lack of interest and low energy.  
The appellant had no difficulty understanding commands.  The 
examiner noted that the appellant occasionally had some 
interference in performing his activities of daily living because 
of depression, lack of energy and insomnia.  The examiner 
concluded that the appellant's depression did not affect his 
ability to function independently and effectively and noted that 
mentally the appellant did not have problems with his activities 
of daily living.

Review of the appellant's Brooke Army Medical Center treatment 
records reveals treatment in the rheumatology clinic.  Notes from 
visits conducted in October 2007, November 2007, and January 
2008, indicate that the appellant denied having anxiety and 
depression; he did report insomnia, middle night awakening and 
non-restorative sleep.  He also reported feeling tired.

Review of the appellant's VA treatment records reveals that the 
appellant was seen by a psychologist in March 2007; he was noted 
to be seen after and absence of almost two years.  A GAF score of 
48 was assigned.  A June 2007 psychology note indicates that the 
appellant had only six classes to go until graduation.  He 
reported that he had to concentrate on his courses for three 
hours per day.  A GAF score of 48 was assigned.  A September 2007 
psychology note indicates that the appellant reported a low mood, 
loss of interest, sleep problems, difficulty concentrating and a 
poor appetite.  He said that he was irritable and easily angered.  
He denied suicidal ideation.  The appellant reported that he was 
currently working on a bachelor's degree from an on-line 
university.  He was worried about whether he would be able to 
return to work after graduation.  In October 2007, the appellant 
denied hallucinations and delusions; he denied suicidal and 
homicidal ideation.  His mood was depressed.  There were no signs 
of a thought disorder or psychosis.  

In April 2008, the appellant had an initial visit with a VA 
psychiatrist.  He reported chronic pain daily from his back and 
knees.  He also reported an irritable and depressed mood due to 
pain, as well as chronic low energy, low motivation and poor 
concentration.  He denied active suicidal thoughts, plans, 
intentions or attempts.  He described poor sleep due to pain.  On 
mental status examination, his mood was moderately depressed.  
His thought processes were well organized without thoughts of 
harming himself or others.  There were no delusions, 
hallucinations or paranoia.  The appellant was alert and well 
oriented.  His sensorium was clear clinically.  The psychiatrist 
assigned a GAF of 55.  In July 2008, the appellant reported that 
he was still depressed, although not as moody.  He said that he 
did not sleep straight through the night.  He said that he still 
felt depressed all of the time.  The appellant reported that he 
was looking for work, although he had not gotten any interviews.  
On mental status examination, the appellant was moderately 
depressed; he was alert and well-oriented.  The psychiatrist 
assigned a GAF score of 55.  In August 2008, the appellant said 
that he was discourage and frustrated with his orthopedic 
problems and that he had stopped working in 2005 after knee, 
ankle and foot injuries.  He reported disturbed sleep.  On mental 
status examination, the appellant's thought processes were well 
organized without thoughts of harming himself or others.  There 
were no delusions, hallucinations or paranoia.  The appellant's 
sensorium was clear clinically.  The psychiatrist assigned a GAF 
of 55.  The psychiatrist stated that he did not believe the 
appellant to be capable of gainful employment, but the 
psychiatrist did not explain what impairments were considered in 
making that statement.

The appellant underwent another VA psychiatric examination in 
August 2009; the examiner reviewed the appellant's medical 
records and claims file.  The appellant was noted to take 
antidepressants.  He said that he felt depressed and lonely, that 
he got irritable with his wife, that his sleep was poor, that he 
had a lot of anger outbursts, that his appetite was fair and that 
his energy and interest were low.  He denied suicidal 
thoughts/ideation and homicidal ideation.  He reported crying 
spells and said that his nightmares were worse since foot 
surgery.  He also reported having panic attacks three times per 
week.  On mental status examination, the appellant's mood was 
moderately hopeless and depressed.  He was oriented times three 
and his attention was intact.  His thought processes and content 
were unremarkable.  There were no delusions or hallucinations and 
no inappropriate, obsessive or ritualistic behavior.  The 
appellant's impulse control was described as good; there were no 
episodes of violence.  The appellant was described as being able 
to maintain his personal hygiene and to have no problems with his 
activities of daily living.  His remote, recent and immediate 
memory functions were normal.  The examiner assigned a GAF score 
of 55.  The examiner concluded that the appellant's symptoms did 
not result in deficiencies in judgment, thinking or mood that 
affected work, school or family relations.  The examiner stated 
that there was no reduced reliability or productivity, although 
there was occasional decrease in work efficiency.  The examiner 
stated that the appellant's mental diagnosis did not preclude the 
appellant from employment.

Based on a review of the evidence of record, lay and clinical, 
the Veteran is not entitled to an initial evaluation in excess of 
30 percent.  There is no evidence of any suicidal ideation and 
the appellant was able to work until 2005, and he thereafter was 
able to pursue a bachelor's degree.  There is no evidence that 
his reported short-term memory loss involves retention of only 
highly learned material and forgetting to complete tasks.  The 
appellant's symptomatology does not reflect any past or current 
homicidal ideation; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; or neglect of 
personal appearance and hygiene. 

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The appellant has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he has had some difficulty in adapting to 
stressful circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted.  The evidence of record 
does not establish that he has demonstrated such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  

While the appellant has evidenced some disturbances of motivation 
and mood and some difficulty in establishing and maintaining 
effective work and social relationships, the evidence of record 
shows that he has maintained his marital relationship over 
decades, and that he has appeared for medical treatment without 
any serious psychiatric complaints.  The evidence of record does 
not demonstrate that he exhibited any memory loss that was more 
than mild, any loss of impulse control or any diminished 
judgment.  The evidence of record did demonstrate that the 
appellant experienced such symptoms as insomnia and worrying and 
that he did demonstrate some disturbances of motivation and mood 
and difficulty in establishing and maintaining effective social 
relationships.  However, as previously noted, when evaluating the 
level of disability from a mental disorder, an evaluation is not 
to be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Furthermore, the report of the VA psychiatric examinations of 
record, the reports of VA treatment and the reports of non-VA 
treatment contained no evidence that the Veteran's symptoms were 
ever so incapacitating as to result in total occupational and 
social impairment.  Nor has the Veteran himself reported such 
incapacitation.  While the evidence does indicate that he has 
demonstrated some symptoms contemplated by the criteria for a 50 
percent rating evaluation, such as disturbances of motivation and 
mood and difficulty in establishing and maintaining social 
relationships, these symptoms were noted to not affect his 
capacity to work or complete coursework.  

Moreover, there is no indication the Veteran ever had any 
suicidal or homicidal ideation.  He has never reported any 
instance of violence towards others, and no instances toward 
animals.  He has never presented with anger or rage during 
treatment visits.  At all times, the Veteran has been found to be 
oriented in all tested spheres and capable of expressing himself 
in a coherent and logical manner and he has retained good 
communication skills.  Despite some significant psychiatric 
symptoms, the Veteran's speech and behavior have essentially been 
appropriate.  In addition, while the appellant has reported 
social isolation, he has been able to have a good relationship 
with his longtime wife and to maintain his personal hygiene and 
other activities of daily living.  Therefore an evaluation in 
excess of 30 percent evaluation is not warranted under the 
applicable rating criteria.

The appellant appealed the initial evaluation assigned for his 
psychiatric disability addressed here.  The Court held, in 
Fenderson v. West, supra, that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then-current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
that decision, the Court also discussed the concept of 
"staging" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the period(s) in question.  The issues before the Board are 
consequently taken to include whether there is any basis for a 
higher rating at any pertinent time for the psychiatric 
disability, to include whether a higher rating currently is in 
order.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating based on individual unemployability 
(TDIU) claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the appellant's claim for TDIU was denied in the 
August 2005 rating action, but the Veteran did not appeal that 
denial.  As reflected by the evidence of record, the appellant 
was stopping working in 2005, secondary to an on-the-job injury, 
but he thereafter was involved in completing a college degree.  
In addition, the appellant was actively seeking work in 2008.  
Moreover, as reflected by the August 2009 VA psychiatric 
examination report, the examiner concluded that the appellant's 
mental health disability did not preclude him from employment.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.

2. Musculoskeletal disabilities

The appellant is service-connected for arthritis of the cervical 
spine, the thoracolumbar spine and the right knee.  Pursuant to 
regulatory provisions, degenerative arthritis established by 
radiographic imaging/X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  A claimant's limitation of motion 
must be objectively confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is X-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under the 
diagnostic code, a 10 percent rating is for assignment for each 
major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant contends that the severity of each one of his 
claimed disabilities is not reflected in the currently assigned 
evaluations.  During his April 2010 Board videoconference 
hearing, the appellant testified that he was treated with 
injections for his neck and back disabilities; the effect of the 
neck injections lasted three to four weeks and six to eight 
months for the back.  He said that that pain shoots down his leg 
once or twice a month and that treatment (injections) had reduced 
the frequency of this.  He further stated that his conditions 
were painful and had adverse effects on his ability to move and 
to perform his activities of daily living.  The appellant 
testified that he wore a knee brace when he needed to walk a long 
distance, that he used a cane off and on, that he had to ice his 
knee every day and that he needed a knee replacement surgery.  He 
further testified that he could feel his knee shift, that it was 
unstable and that he did not use his cane very much.  He stated 
that it was hard for him to go up and down stairs and that he 
needed help from his wife to shower and dress.  His wife 
testified that he had problems with stairs.

a. Cervical spine disability

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the spine; 
and intervertebral disc syndrome).  The Board notes that the 
appellant's cervical spine disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5237, cervical strain.  

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical spine.  
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is 20 percent disabling.

The appellant underwent a VA neck examination conducted in 
December 2003; he complained of upper back pain that radiated to 
his shoulders and said that reaching aggravated the condition.  
He reported the use of ice, heat and Motrin.  He complained of 
tenderness at T4-T6.  On physical examination, the appellant 
demonstrated forward flexion of zero to 15 degrees; extension of 
zero to 45 degrees; right and left side bending of zero to 20 
degrees; right rotation of zero to 55 degrees; and left rotation 
of zero to 50 degrees.  The appellant also exhibited pain with 
movement.  The appellant's hand grip was 5/5; sensory testing was 
intact bilaterally; and his C5 reflexes were decreased 
bilaterally.  The examiner rendered a diagnosis of intervertebral 
disc syndrome (IVDS) of the cervical spine with no radiculopathy.

The appellant underwent another VA neck examination in October 
2004.  On physical examination, there was no evidence of 
radiating pain on movement, no evidence of muscle spasm and no 
evidence of tenderness.  The appellant exhibited forward flexion 
of zero to 30 degrees; extension of zero to 30 degrees; right and 
left lateral flexion of zero to 30 degrees; and right and left 
rotation of zero to 60 degrees; and left rotation of zero to 50 
degrees.  The appellant also exhibited pain at the endpoints.  
There was no ankylosis and the appellant's range of motion was 
not additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  Motor function in the appellant's upper 
extremities was within normal limits; his sensory function was 
also normal.  His reflexes were 2+ bilaterally.  

In April 2005, the appellant underwent another VA examination.  
The appellant complained of constant upper neck pain down his 
cervical spine to the middle of his back.  This pain was elicited 
by physical activity and stress and relieved by rest and 
medication.  The appellant said that the condition did not cause 
incapacitation.  He also said that he had difficulty lifting 
heavy objects.  On physical examination, there was evidence of 
radiating pain on movement from the base of the neck to the 
middle of the thoracic spine with no evidence e of muscle spasm.  
Tenderness was present along the right side of the cervical 
spine.  There was no ankylosis.  The appellant demonstrated 
forward flexion of zero to 35 degrees; extension of zero to 10 
degrees; right lateral flexion of zero to 20 degrees; left 
lateral flexion of zero to 25 degrees; and right and left 
rotation of zero to 60 degrees.  The appellant also exhibited 
pain with movement.  The appellant's motor functioning and 
sensory functioning were within normal limits; and his upper 
extremity reflexes were 2+.  The examiner stated that the 
appellant's range of motion was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.

The appellant underwent another VA examination in May 2006; the 
examiner reviewed the claims file.  The appellant complained of 
constant throbbing ache in his lower cervical spine to the middle 
of his back.  He was noted to have received a cervical medial 
nerve branch block injection, in March 2006, that provided 
significant symptomatic relief.  He had no radicular symptoms in 
his upper extremities.  On physical examination, there was no 
palpable spasm.  There were focal areas of tenderness at C3-4 and 
C6-7.  The appellant exhibited forward flexion of zero to 50 
degrees; extension of zero to 50 degrees; right and left side 
bending of zero to 35 degrees; and right and left rotation of 
zero to 60 degrees; and left rotation of zero to 50 degrees; this 
motion was accomplished with pain.  The appellant had 5/5 muscle 
strength in his upper extremities and his sensory examination was 
intact.  Reflexes were brisk and equal.  The examiner rendered a 
diagnosis of degenerative arthritis and IVDS of the cervical 
spine that was moderately severe.

In 2006, the appellant was seen at the University Center for Pain 
Medicine for injections into his cervical spine.  In March 2006, 
he underwent a medial branch block that yielded a 70 percent 
improvement that lasted for three to four weeks.  A May 2006 note 
includes a diagnosis of cervical facet syndrome with myelopathy.  
Records from this facility dated between November 2008 and April 
2010 indicate that the appellant continued to receive medial 
branch block injections for his cervical spine disability.

Review of the appellant's Brooke Army Medical Center treatment 
records reveals that he was seen in the rheumatology clinic on 
several occasions between October 2007 and January 2008.  He 
complained of fatigue, but denied musculoskeletal symptoms in the 
neck and shoulders; he also denied sensory disturbances and 
tingling.  On the physical examination, the appellant's 
neurological testing was normal every time, as was his motor 
testing.

The appellant most recently underwent a VA medical examination of 
his cervical spine in August 2009; the examiner reviewed the 
claims file.  The appellant complained of constant daily pain 
that radiated from the neck into the back.  He denied flare-ups 
and incapacitating episodes.  On physical examination, there were 
no spasms, no ankylosis, no guarding, no atrophy, no pain with 
motion, no tenderness and no weakness on the right or the left.  
The appellant's muscle tone was normal; neurologic and sensory 
examination of the upper extremities was also normal.  The 
appellant exhibited forward flexion of zero to 30 degrees; 
extension of zero to 30 degrees; right and left lateral flexion 
of zero to 30 degrees; and right and left rotation of zero to 60 
degrees; and left rotation of zero to 50 degrees.  There was no 
objective evidence of pain on motion or on repetitive motion.  
There were no additional limitations after repeated motion.  The 
examiner noted that a January 2008 MRI report had included 
findings of mild impingement at the C4-5 level without stenosis.  
The examiner rendered a diagnosis of degenerative bulge at C3-4 
without upper extremity radiculopathy.

The Board finds that the currently assigned evaluation of 20 
percent is appropriate for the symptoms and manifestations of the 
cervical spine disability.  In this case, the appellant has not 
clinically demonstrated forward flexion of the cervical spine 
limited to 15 degrees or less; nor has he demonstrated favorable 
ankylosis of the entire cervical spine.  Therefore, an evaluation 
in excess of 20 percent is not warranted under Diagnostic Codes 
5235-5242.  Specifically, while the medical evidence of record 
shows that his range of cervical spine motion is restricted, the 
restriction of his range of motion is not commensurate with the 
next higher rating.  In the absence of further limitation of 
motion as enumerated above or ankylosis of the cervical spine, an 
initial evaluation in excess of 20 percent is not warranted for 
the orthopedic manifestations of the neck disability.  

In addition, the clinical evidence of record does not show that 
the appellant's service-connected cervical spine disability 
includes any objective neurologic abnormalities.  The medical 
evidence does not show that the appellant's service-connected 
cervical spine disability has resulted in incapacitating episodes 
from intervertebral disc syndrome and no associated neurologic 
pathology has been clinically demonstrated.  Therefore, a rating 
based on incapacitating episodes or radicular neuropathy is not 
warranted.  Were such additional rating to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, which 
prohibit pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the neck.  
There is no "entirely different function" affected by 
neurologic versus orthopedic findings that would warrant a 
separate evaluation for the cervical spine.  See 38 C.F.R. 
§ 4.55; Esteban v. Brown, supra.  The pain and functional 
limitations caused by the cervical spine disability are 
contemplated in the 20 percent rating that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq., do not provide basis for the 
assigning of a separate disability rating for the cervical spine.

Another factor to consider is the degree of pain experienced by 
the claimant.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, inability 
to function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described his subjective 
complaints of worsening pain, and objective medical evidence has 
indicated that the appellant sought treatment for his neck pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as well 
as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10, 
4.40, the medical evidence of record shows that the appellant's 
cervical spine symptomatology does not approximate the schedular 
criteria for an evaluation in excess of 20 percent.  The pain and 
functional limitations caused by the cervical spine disorder are 
contemplated in the evaluation for the symptomatology of the 
cervical spine that is represented by the 20 percent rating 
assigned herein.  Based on the foregoing, an initial evaluation 
in excess of 20 percent is not warranted for the manifestations 
of the appellant's cervical spine disability all times within the 
appeal period.

b. Lumbar spine disability

The Board notes that service connection has been granted for 
degenerative disc disease and intervertebral disc syndrome of the 
thoracolumbar spine; the thoracolumbar spine disability has been 
assigned an evaluation of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, degenerative arthritis.

The appellant underwent a VA medical examination in December 
2003; he complained of mid back pain that was aggravated by 
picking things up, by reaching overhead and by bending forward.  
On physical examination, the appellant's low back was nontender 
to palpation.  There were no spasms and no muscular tension was 
noted.  Straight leg raising was negative bilaterally, as was 
Patrick's test and Hoover's test.  The appellant demonstrated 
zero to 20 degrees of extension; zero to 80 degrees of forward 
flexion; zero to 10 degrees each of right side bending and right 
rotation; and zero to 15 degrees each of left side bending and 
left rotation.  Muscle strength in the lower extremities was 5/5 
and sensory testing was intact bilaterally.  Radiographic 
examination revealed the presence of mild degenerative changes of 
the lower thoracic spine and lumbar spine.  The examiner rendered 
a diagnosis of thoracolumbar spine spondylosis and stated that 
there was no radiculopathy.  

The appellant underwent another VA medical examination in May 
2004; the examiner reviewed the claims file and noted that the 
appellant was reporting posterior lumbar symptoms.  The appellant 
reported pain with physical activity; his work activities of 
climbing ladders, crawling, stooping and kneeling were said to 
result in aggravation of his back symptoms.  On physical 
examination, the neurological testing of the appellant's lower 
extremities was intact and symmetric.  Patrick's test was 
negative.

In October 2004, the appellant was afforded another VA medical 
examination; he complained of lower back pain that traveled down 
his right leg to his toes.  He also complained of numbness and 
tingling.  He described the pain as extreme and said that it made 
him immobile at times.  The appellant stated that the back 
disability did not cause any incapacitation.  On physical 
examination, the appellant's posture was within normal limits.  
There were no complaints of radiating pain on movement.  There 
was no muscle spasm.  There was no tenderness.  Straight leg 
rising was negative bilaterally.  The appellant demonstrated zero 
to 20 degrees of extension; zero to 60 degrees of forward 
flexion; zero to 20 degrees each of right side bending and right 
rotation; and zero to 20 degrees each of left side bending and 
left rotation; there were complaints of pain at the endpoints.  
Motor function testing of the appellant's lower extremities was 
within normal limits, as was the neurological testing.  Reflexes 
were 2+.  The examiner stated that there was no ankylosis and 
that the appellant's range of motion was not additionally limited 
by fatigue, weakness, lack of endurance or incoordination.  The 
examiner also stated that no signs of IVDS were present.  

The appellant underwent another VA medical examination in April 
2005; the examiner noted that the appellant had been suffering 
from degenerative disc disease of the lower thoracic spine 
without having lower extremity radiculopathy.  The appellant 
complained of back pain that traveled down his right lower 
extremity to his toes.  He said that physical activity and stress 
resulted in pain.  He stated that the disability did not cause 
any incapacitation.  The appellant reported an inability to climb 
stairs and to stoop.  On physical examination, there was no 
ankylosis.  Muscle spasm was absent.   There was tenderness along 
the right side of the lumbar spine.  Straight leg rising was 
positive on the right side and on the left side.  The appellant 
demonstrated zero to 25 degrees of extension; zero to 40 degrees 
of forward flexion; zero to 30 degrees each of right side bending 
and right rotation; and zero to 30 degrees each of left side 
bending and left rotation; the appellant complained of pain when 
performing this motion.  The examiner stated that the appellant's 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  The examiner also 
stated that there were signs of IVDS with chronic and permanent 
nerve root involvement at S1 with a sensory deficit at the back 
of the right thigh.  There was no associated bowel or bladder 
dysfunction.

In May 2006, the appellant underwent another VA medical 
examination; the examiner reviewed the claims file.  The 
appellant complained of a constant dull ache in his lower back; 
he said he had flares of this four to five times per week.  The 
appellant reported undergoing physical therapy.  It was noted 
that a February 2006 physical therapy note had recorded the 
presence of indicators of functional overlay with nonorganic 
physical signs (5/5).  On physical examination, there was 
significant deconditioning of the spine from the base of the 
skull to the sacrum.  The appellant exhibited significant 
functional overlay; straight leg raising was positive in the 
supine position, but negative in the sitting position.  Hoover's 
test demonstrated volitional poor effort.  The Gaenslen test was 
negative for sacroiliac pathology.  There were no muscle spasms.  
There was diffuse tenderness over the entire lumbosacral spine.  
The examiner stated that the appellant's lumbar range of motion 
on testing was inconsistent with observation outside of directed 
examination.  The appellant was observed to achieve zero to 25 
degrees of extension; zero to 85 degrees of forward flexion; zero 
to 30 degrees each of right and left side bending; and zero to 25 
degrees each of right and left rotation.  Muscle group testing of 
the lower extremities was normal.  The examiner stated that the 
appellant had a nonanatomic dermatomal sensory pattern of 
numbness down his right leg.  The examiner rendered a diagnosis 
of mild degenerative arthritis of the lumbosacral spine with mild 
IVDS at L3-5.  

Review of University Center for Pain Medicine treatment records 
dated between 2006 and 2010 revealed that the appellant had 
undergone series of epidural steroid injection (ESI).  A February 
2009 note included mention of lumbosacral radiculopathy at L5 and 
S1.  An August 2009 note stated that the appellant had a normal 
gait and no abnormalities of the thoracic spine.  There was 
tenderness to palpation of the lumbar paraspinals.  Sensory 
testing revealed some decreased touch, pinprick and temperature 
sensation on the right side at S1.  Right and left leg raising 
was positive.  No neuropathic signs were noted.  A later August 
2009 note indicated that the appellant had not been seen in the 
ER for pain during the past year.  The appellant reported that 
his right lower extremity radiating symptoms had completely 
resolved.  He reported that the pain in his lower back was 3/10.  

Review of the appellant's Brooke Army Medical Center treatment 
records reveals that he was seen in the rheumatology clinic on 
several occasions between October 2007 and January 2008.  He 
complained of fatigue, but denied limb weakness, sensory 
disturbances and tingling.  On the physical examination, the 
appellant's neurological testing was normal every time.  His gait 
and stance were described as normal.  No motor dysfunction was 
observed.

Review of the appellant VA treatment records reveals that he was 
admitted to a VA facility in August 2008.  The nursing admission 
evaluation note states that the appellant arrive ambulatory; he 
said that he walked frequently.  On physical examination, the 
appellant had no sensory deficit.  He had no limitations in his 
ability to change and control his body position.  He was noted to 
move in his bed and chair independently and to have sufficient 
muscle strength to lift up completely during moves and to 
maintain good position in bed or chair at all times.  

The appellant most recently underwent a VA medical examination in 
August 2009; the examiner reviewed the claims file and noted a 
history of numbness and weakness of the leg or foot.  There was 
no history of incontinence, paresthesia, unsteadiness or falls.  
The appellant complained of radiation of pain to the posterior 
right knee.  He said that he had been in receipt of Social 
Security benefits for his back and neck since November 2008.  The 
examiner stated that there were no flare-ups, incapacitating 
episodes or ankylosis.  On physical examination, there were no 
spasms, atrophy, tenderness, weakness or pain on motion 
bilaterally.  Muscle tone was normal.  Sensory examination of the 
lower extremities was normal.  The appellant demonstrated zero to 
20 degrees of extension; zero to 65 degrees of forward flexion; 
zero to 30 degrees each of right and left side bending; and zero 
to 40 degrees each of right and left rotation.  The examiner 
stated that there was no objective evidence of pain on motion and 
that there was no objective evidence of additional pain on 
motion.  There were no additional limitations after repetitive 
motion.  The Lasegue's sign was negative.  CT examination of the 
lumbar spine accomplished in January 2008 had revealed the 
presence of mild multilevel osteoarthritis.  The examiner 
rendered a diagnosis of spondylosis L2-3 without lower extremity 
radiculopathy.

As previously noted, the diagnostic codes for rating diseases and 
injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  Under those codes, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine symptoms 
do not warrant the assignment of a disability evaluation greater 
than the 20 percent evaluation currently assigned.  An evaluation 
for the thoracolumbar spine disability in excess of 20 percent is 
not appropriate pursuant to the current rating criteria, 
Diagnostic Codes 5235 to 5243.  Specifically, while the medical 
evidence of record shows that the appellant's combined range of 
thoracolumbar spine motion has been restricted to 150 degrees at 
worst in December 2003, with more recent testing resulting in 
findings in excess of 200 degrees combined.  Therefore, the 
restriction of his range of motion is not commensurate with the 
next higher rating.  In the absence of further limitation of 
motion (forward flexion of the thoracolumbar spine 30 degrees or 
less) or ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 20 percent is not warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has caused 
any associated objective neurologic abnormalities at any time, 
including, but not limited to, bowel or bladder impairment in 
order to warrant a separate rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).  The clinical evidence 
of record includes no findings of any neurological deficits 
emanating from the lumbar portion of the spine.  No objective 
evidence of lumbar radiculopathy has been identified and the 
neurological testing of the appellant's lower extremities has 
yielded normal results.  Thus, the clinical evidence of record 
does not show that the appellant's service-connected lumbar spine 
disability includes any objective neurologic abnormalities.

As above, were such additional rating to be assigned, such action 
would violate the provisions of 38 C.F.R. § 4.14, which prohibit 
pyramiding.  The codes in question all contemplate limitations 
due to pain, orthopedic and neurologic, of the low back.  There 
is no "entirely different function" affected by neurologic 
versus orthopedic findings that would warrant a separate 
evaluation for the lumbar spine.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, supra.  The pain and functional limitations caused by 
the lumbar spine disability are contemplated in the 20 percent 
rating that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq., 
do not provide basis for the assigning of a separate disability 
rating for the lumbar spine.

Another factor to consider is the degree of pain experienced by 
the claimant.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, inability 
to function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described his subjective 
complaints of worsening pain, and objective medical evidence has 
indicated that the appellant sought treatment for his low back 
pain.  Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as well 
as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the medical evidence of record shows that the 
appellant's low back symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 20 percent for 
the lumbar spine.  The pain and functional limitations caused by 
his low back disability are contemplated in the evaluation for 
the symptomatology of the lumbar spine that is represented by the 
current 20 percent disability evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the service-connected 
lumbar spine disability at all times within the appeal period.

c. Right knee disability

The appellant underwent a VA knee examination in December 2003; 
he complained of his right knee giving out and constant pain at 
work and climbing stairs.  He reported daily pain and that 
sitting aggravated the knee symptoms.  On physical examination, 
there was no clumsiness of gait, no edema and no swelling.  The 
Lachman and drawer tests for subluxation/instability were 
negative.  There was tenderness to palpation of the joint line.  
The McMurray's test was described as aggravating.  The appellant 
exhibited a range of motion from five degrees to 105 degrees.  
Radiographic examination revealed moderate tricompartmental 
degenerative changes.  

The appellant underwent a VA medical examination in May 2004; the 
examiner reviewed the claims file.  The appellant was noted to be 
wearing a right knee brace.  On physical examination, the 
appellant demonstrated zero to 125 degrees of motion in each 
knee.

In October 2004, the appellant was afforded another VA medical 
examination.  He complained of constant pain with walking or any 
activity; he said that the right knee did not cause any 
incapacitation.  He complained of an inability to perform normal 
activities due to pain.  On physical examination, the appellant 
was noted to have a slight limp.  He demonstrated right knee 
motion from zero degrees to 110 degrees, with pain at 90 degrees.  
The examiner indicated that the appellant's range of motion was 
limited by pain and lack of endurance, but that the range of 
motion was not additionally limited by fatigue, weakness or 
incoordination.  The McMurray and drawer tests were within normal 
limits.  

Review of the appellant's treatment records from Alamo 
Orthopedics reveals treatment between 2004 and 2007.  In February 
2005, he complained of his right knee giving way, catching, 
locking, weakness, clicking, pain and swelling.  He reported 
having problems going up and down stairs.  He walked with an 
antalgic gait.  On physical examination, there was a mild 
effusion and tenderness of the medial collateral ligaments and 
the lateral collateral ligaments.  The anterior cruciate ligament 
was intact and stable.  Sensory testing was intact.  The 
appellant was able to flex the right knee to 85 degrees.  On 
March 9, 2005, the appellant underwent right knee surgery; he was 
assigned a temporary total rating from that date through June 30, 
2005.  In August 2005, the appellant demonstrated zero to 100 
degrees of right knee motion.  There was no effusion; pivot shift 
test was negative.  In February 2006, there was a 1+ effusion; 
pivot shift test was negative.  The appellant accomplished motion 
from 10 degrees to 100 degrees.  In May 2006, he demonstrated 
motion from minus five degrees to 90 degrees.  There was no 
effusion and his muscle strength was 5/5.  In September 2006, the 
appellant demonstrated right knee motion from minus 15 degrees to 
90 degrees.  There was no effusion; pivot shift test was 
negative.  In January 2007, the appellant reported that his right 
knee pain continued and that the pain caused sleep disruption.  
On physical examination, he exhibited right knee range of motion 
from minus 10 degrees to 90 degrees.  He was noted to be going to 
school.

Review of the appellant's Wilford Hall Medical Center records 
dated between 2005 and 2008 reveals that his right knee was 
examined in January 2007.  He demonstrated right knee motion from 
zero degrees to 110 degrees at that time.  The knee was stable to 
ligamentous testing, varus/valgus.  He had 5/5 quadriceps 
strength.  The distal neurovascular examination was intact.

The appellant underwent another VA medical examination in May 
2006; the examiner reviewed the claims file.  The appellant's 
reported that he was receiving Workers Compensation benefits for 
a right knee injury.  He complained of aching discomfort.  He 
reported flare-ups three to four times per work and said that 
prolonged walking tended to produce more sharp pain.  He reported 
use of a cane and a hinged knee brace.  He said that had had not 
been able to squat or climb stairs since the January 2005 work 
injury.  He also complained of a sensation of weakness and said 
that his knee gave out 25 to 30 times per week.  He also 
complained of morning stiffness, swelling that occurred two to 
three times per week, difficulty walking on uneven ground and 
problems putting on his pants and taking a shower.  He said that 
he could walk from one-third of a mile to one-half of a mile and 
that he was able to work on a computer or at sedentary activities 
without any impact at all.  

The examiner noted a history of weekly injections in November and 
December 0f 2004, as well as the march 2005 surgery.  On physical 
examination, there was tenderness to palpation of the medial 
joint line.  The appellant exhibited right knee range of motion 
from minus five degrees to 130 degrees.  The right knee ligaments 
were stable to testing with a negative Lachman, a negative 
anterior drawer and a negative posterior drawer.  The collateral 
ligaments were stable to varus/valgus testing.  Crepitus was 
present.

Review of the appellant's Brooke Army Medical Center treatment 
records reveals that he was seen in the rheumatology clinic on 
several occasions between October 2007 and January 2008.  He 
complained of fatigue, but denied limb weakness, sensory 
disturbances and tingling.  On the physical examination, the 
appellant's neurological testing was normal every time.  His gait 
and stance were described as normal.  No motor dysfunction was 
observed.

Review of the appellant's VA treatment records reveals that the 
appellant complained of increased right knee pain times two weeks 
in January 2007.  There were clinical findings of crepitus and 
joint line tenderness in April 2007; the right knee was described 
as stable.  Range of motion of the right knee was from three 
degrees to 90 degrees; this was accomplished with pain.  VA 
orthopedic surgery notes, dated in June and July of 2007, 
indicated the appellant had been receiving right knee injections.  
The appellant was noted to deny acute knee swelling and pain.  On 
physical examination in June 2007, the appellant's right knee 
range of motion was from zero degrees to 95 degrees; this was 
accompanied by pain and significant crepitus.  There was medial 
and lateral joint line tenderness, but the knee was stable.  In 
July 2007, there was no right knee effusion.  An August 2008 
orthopedic surgery note states that the appellant had been 
managed recently with injections to the knee with good relief for 
approximately ten months following each series of injections; the 
most recent series had been accomplished in July 2007.  The 
appellant denied swelling.  He ambulated with a cane in his right 
hand.  On physical examination, the appellant exhibited a range 
of motion in the right knee to 100-115 degrees.  There was no 
effusion.  The ligaments were noted to be stable.

The appellant most recently underwent a VA medical examination in 
August 2009; the examiner reviewed the claims file and noted a 
diagnosis of traumatic arthritis of the right knee, severe.  The 
appellant complained of daily and constant pain and aching.  He 
denied incapacitating episodes and flare-ups.  He said that he 
was unable to walk more than a few yards or stand for more than a 
few minutes.  He wore a knee brace.  He denied instance of giving 
way, instability, incoordination, locking, subluxation and 
dislocation.  On physical examination, the appellant had poor 
propulsion.  There was crepitation.  There was no grinding or 
instability.  The appellant demonstrated range of motion of the 
right knee from 10 degrees to 110 degrees; there was no objective 
evidence of pain with this motion.  There were no additional 
limitations after repeated motion of the right knee.  The 
examiner stated that there was no ankylosis and that the x-ray 
appearance of the right knee had been stable since April 2007.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an angle 
between zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  The appellant does not have any right 
knee ankylosis.  Therefore Diagnostic Code 5256 is not for 
application.

The appellant has not had a right knee replacement.  Therefore 
Diagnostic Code 5055 is not for application.

A 20 percent evaluation may be assigned where there is evidence 
of dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  A 10 percent evaluation may be assigned 
when there is removal of semilunar cartilage that is symptomatic.  
However, there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of locking, or effusion into 
the knee joint and there is no objective clinical evidence of 
removal of semilunar cartilage.  Therefore Diagnostic Code 5258 
is not for application.  

A 20 percent evaluation for limitation of motion of the knee is 
assigned where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, flexion limited to 45 
degrees is rated as 10 percent disabling.  Under Diagnostic Code 
5261, extension limited to 10 degrees is rated as 10 percent 
disabling.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  According 
to these criteria, the appellant has almost always demonstrated 
normal extension (zero degrees) in his right knee with a ten 
degree loss of extension shown in February 2006, and in August 
2009.  The appellant has demonstrated limitation of flexion in 
the right knee; his right knee flexion, as reflected in the 
clinical evidence, was limited at worst to 90 degrees with pain.  

Other factors to consider are the degree of limitation of motion 
that the appellant has, which in this case is moderate loss of 
flexion, and which is expected during flare-ups or with increased 
use, and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported in the right knee.  No muscle atrophy due to the knee 
disability has been demonstrated in the right leg.  There is no 
clinical evidence of any muscle spasm.  The objective medical 
evidence does show findings of joint line tenderness, crepitation 
and moderate limitation of motion in the right knee, as well as 
complaints of pain, weakness, stiffness and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; the 
currently assigned 10 percent evaluation is warranted for the 
right knee based on some limitation of extension and flexion with 
pain.  However, the evidence of record does not support a rating 
in excess of 10 percent for the right knee disability as the 
requisite limitation of flexion or extension has not been shown, 
even when taking pain into consideration.  

In arriving at the above conclusions, the Board has considered 
the history of the appellant's disability, as well as the current 
clinical manifestations and the effect this disability may have 
on the earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  Nevertheless, the Board has 
found that an increased rating in excess of the currently 
assigned 10 percent based on the considerations of the DeLuca 
case is not appropriate for the right knee disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, at 204-7.

In sum, the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent.  The current 10 
percent rating is based on right knee degenerative joint disease 
with some limitation of motion.  It is again noted that the 10 
percent rating has been assigned based on the limitation of 
functional ability, including as due to pain during flare-ups and 
increased use.

Notwithstanding the above, the VA General Counsel has issued a 
precedential opinion (VAOPGCPREC 23-97) holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003-5010 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  

In determining whether additional disability exists, for purposes 
of a separate rating, the veteran must meet, at minimum, the 
criteria for a compensable rating under either of those codes.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

In this case, the appellant is currently rated for both arthritis 
and instability/subluxation of the right knee.  Thus, a separate 
rating of 10 percent for the right knee subluxation has been 
assigned under Diagnostic Code 5257.  However, an evaluation in 
excess is not warranted based on the evidence of record.  While 
some right knee instability was shown at the time of service 
connection, the evidence does not demonstrate that this 
subluxation is more than slight.  Specifically, the appellant has 
not been diagnosed with any ligamentous instability in his right 
knee during the course of this appeal.  Thus, a moderate 
condition has not been clinically demonstrated by the evidence of 
record, and a 20 percent evaluation is not warranted for the 
right knee subluxation.

It is again noted that a separate right knee rating has been 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the limitation of 
motion, and the complaints of pain that have been clinically 
documented over the past few years.  (Arthritic changes have been 
confirmed by radiographic examination.)  The findings needed for 
the next higher evaluation for the right knee subluxation 
disability are not demonstrated in the evidence of record at any 
point.

The Board notes at this junction that the appellant also has 
surgical scarring related to his service-connected right knee 
disabilities.  Therefore, consideration will also be given to 
whether a separate compensable evaluation is warranted for any of 
those associated scars.

The Board also notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the appellant's 
claim will be considered solely under the criteria effective as 
of the date of his increased rating claim submitted in October 
2004.

The schedule of ratings for scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face or neck; this code is not for 
application for the right knee scars.

Diagnostic Code 7801 provides that scars other than head, face, 
or neck, that are deep or that cause limited motion will be rated 
10 percent disabling if the area exceeds 39 sq. cm.  A 20 percent 
evaluation will be assigned if the area exceeds 77 sq. cm.  If 
the area involved exceeds 465 sq. cm., a 30 percent evaluation 
will be assigned.  A 40 percent disability will be warranted if 
the area exceeds 929 sq. cm.  

Diagnostic Code 7802 pertains to scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. cm.) 
or greater.  This is the highest rating available under this 
Code.

Under Diagnostic Code 7803, a 10 percent rating is warranted for 
unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for any 
reason, there is frequent loss of covering 
of skin over the scar.

The appellant underwent a VA medical examination in October 2004.  
The examiner noted a scar on the appellant's right knee; the scar 
was approximately 11 centimeters (cm) by 0.1 cm in size.  The 
scar had no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture.  There was no limitation 
of motion associated with the scar.  

The appellant thereafter underwent knee surgery on March 9, 2005.  
The appellant underwent a VA medical examination in April 2005.  
At that time, the appellant had a 24 cm by 0.2 cm vertical scar 
lateral to the right knee; a 12 cm by 0.5 cm vertical scar medial 
to the right knee; and a 12 cm by 0.7 cm medial inferior right 
knee scar.  These scars were level without adherence, ulceration, 
abnormal texture, inflexibility, keloids or tissue loss.  There 
was no limitation of motion associated with any one of these 
scars.  However, there was tenderness associated with these 
scars.

The appellant underwent another VA medical examination in May 
2006; the examiner reviewed the claims file.  On physical 
examination, the appellant's three knee scars were noted to be 
diffusely tender and nonadherent.  They were neither raised nor 
indented.  

Review of the evidence of record indicates that there was 
tenderness in the scars located on the right knee.  Therefore, 
pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for those surgical scars that were painful on 
examination.  However, there is no basis for an initial 
evaluation in excess of 10 percent under the regulations.  First, 
there is no indication in the evidence of record that the right 
knee scarring was widely separated.  Second, limitation of 
function of the right knee has been separately compensated.  
Third, there is no clinical indication that the right knee 
scarring has resulted in underlying soft tissue damage or that 
the area of scarring exceeds 12 square inches (77 sq. cm).  As 
such, an initial rating in excess of 10 percent is not 
appropriate for the right knee surgical scarring.

3.  Additional considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), the Board is required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain alone.  The Board recognizes the limitations that 
the appellant has as a result of his service-connected cervical 
spine and thoracolumbar spine disabilities, as well as his right 
knee disabilities, but the disability evaluations currently 
assigned contemplate these limitations, as discussed above.  In 
addition, during various VA examinations, the appellant denied 
incapacitating episodes due to these disabilities.  Various VA 
examiners stated that repetitive motion and flare-ups did not 
cause any additional limitation of motion in the range of motion 
of his neck, thoracolumbar spine or right knee.  There was no 
weakness, fatigue, lack of endurance or loss of coordination of 
the neck, thoracolumbar spine or right knee after repetitive 
motion testing.

Notwithstanding the above discussion, increased evaluations for 
the claimed disabilities could be granted if it were demonstrated 
that the particular disability presented such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given 
the appellant's complaints associated with employment, the Board 
has considered whether this case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not required 
any hospitalization for any one of his service-connected 
disabilities apart from the March 2005 right knee surgery, and 
that the manifestations of these disabilities are not in excess 
of those contemplated by the current respectively assigned 
ratings.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the any one of these 
four disabilities addressed herein would be in excess of that 
contemplated by the currently assigned rating.  The Court has 
held that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The Board finds no evidence that any one of the disabilities on 
appeal presents such an unusual or exceptional disability picture 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, there 
are higher ratings available for these disabilities, but the 
required manifestations have not been shown in this case.  The 
appellant has not offered any objective evidence of any symptoms 
due to the disabilities on appeal that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating for any one the 
disabilities on appeal is not warranted in this case.  See Floyd 
v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (when evaluating an increased rating 
claim, it is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant fit 
squarely within the criteria found in the relevant diagnostic 
codes for each one of the disabilities on appeal.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of each one of his disabilities. For these reasons, 
referral for extraschedular consideration is not warranted for 
any one of the disabilities on appeal.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that each one of his disabilities on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supra.  However, lay assertions may serve 
to support a claim by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions 
and arguments.  In this case, however, the competent medical 
evidence offering detailed descriptions of the psychiatric 
symptomatology as well as the neck, back and right knee and 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the disabilities on appeal.  The lay 
statements have been considered together with the probative 
medical evidence clinically evaluating the severity of each one 
of the disability-related symptoms.  The preponderance of the 
most probative evidence does not support assignment of any higher 
ratings than those currently assigned.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  In fact, the grants of the 
various evaluations have been based in large part on the 
Veteran's reports about his symptomatology associated with each 
disability.  He is not, however, competent to identify a specific 
level of disability of any disability according to the 
appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  The same analysis holds true for the statements of 
the Veteran's spouse.

Such competent evidence concerning the nature and extent of the 
various disabilities has been provided by the medical personnel 
who have examined the Veteran during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and treatment notes) directly address the 
criteria under which each one of the appellant's disabilities has 
been evaluated.  

The Board has carefully considered the appellant's contentions 
and arguments; however, the competent medical evidence offering 
detailed descriptions of the symptoms associated with each 
disability and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating whether increased evaluations are warranted.  The lay 
statements have been considered together with the probative 
medical evidence clinically evaluating the severity of the 
symptoms associated with each disability on appeal.  The 
preponderance of the most probative evidence does not support 
assignment of any higher rating.  The findings needed for the 
next higher evaluations are not currently demonstrated.  Because 
the preponderance of the evidence is against the appellant's 
psychiatric disability increased rating claim, and his cervical 
spine claim, and his thoracolumbar spine claim, as well as his 
right knee claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

A decision of the Court has held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

As reflected in the decision above, the Board did not find 
variation in the appellant's symptomatology or clinical findings 
for the manifestations of any disability that would warrant the 
assignment of any staged rating, as the Court has indicated can 
be done in this type of case.  The Board did not find any 
variation in the clinical manifestations of any claimed 
disability at any point during the appellate period.  Based upon 
the record, the Board finds that at no time during the 
claim/appellate period have the disabilities on appeal been more 
disabling than as currently rated as a result of the decision 
herein.


ORDER

Entitlement to service connection for right and left ear hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
the psychiatric disability is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected cervical spine disability is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected thoracolumbar spine disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
right knee arthritis disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
right knee instability disability is denied.

A separate 10 percent rating for surgical scarring of the right 
knee is granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


